           Case 1:17-vv-01745-UNJ Document 72 Filed 06/08/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-1745V
                                         UNPUBLISHED


    YELENA GOYZMAN,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: May 7, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine
                        Respondent.


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION1

        On November 7, 2017, Yelena Goyzman filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury as a result of
an influenza (“flu”) vaccine administered on November 11, 2014. Petition at 1;
Stipulation, filed May 5, 2020, at ¶¶ 1-2, 4. Petitioner further alleges that the vaccine
was administered within the United States; that she suffered the residual effects of her
injury for more than six months; and that there has been no prior award or settlement of
a civil action for damages on her behalf as a result of her alleged injury. Petition at 1-2;
Stipulation at ¶¶ 3-5. “Respondent denies that petitioner sustained left shoulder injuries
or any other injury or her current condition, as a result of the flu vaccine. Respondent
further denies that petitioner sustained a Table Shoulder Injury Related to Vaccine
Administration.” Stipulation at ¶ 6.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01745-UNJ Document 72 Filed 06/08/20 Page 2 of 7



       Nevertheless, on May 5, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $20,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
          Case 1:17-vv-01745-UNJ Document 72 Filed 06/08/20 Page 3 of 7




                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS

YELENA GOYZMAN,                                )
                                               )
                 Petitioner,                   )       No. 17-1745V
                                               )       Chief Special Master
        V.                                     )       Brian H. Corcoran
                                               )       ECF
SECRETARY OF HEALTH                            )
AND HUMAN SERVICES,                            )
                                               )
                 Respondent.                   )


                                           STIPULATION

        The parties hereby stipulate to the following matters:

          1. Yelena Goyzman, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.3(a).

        2. Petitioner received a flu vaccine on or about November 11, 2014.

        3. The vaccine was administered within the United States.

       4. Petitioner alleges that she suffered shoulder injuries as the result of the flu vaccine.

Petitioner further alleges that she suffered the residual effects of this injury for more than six

months.

        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her alleged vaccine injury.




                                                   l
            Case 1:17-vv-01745-UNJ Document 72 Filed 06/08/20 Page 4 of 7




        6. Respondent denies that petitioner sustained left shoulder injuries or any other injury

or her current condition, as a result of the flu vaccine. Respondent further denies that petitioner

sustained a Table Shoulder Injury Related to Vaccine Administration.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

                A lump sum of $20,000.00 in the form of a check payable to petitioner.
                This amount represents compensation for all damages that would be available
                under 42 U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2 l(a)(l ), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        l 0. Petitioner and her attorney represent that they have identified to respondent all known

sources of payment for items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa-15(g), including State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C§ 1396

et seq.)), or entities that provide health services on a pre-paid basis.




                                                   2
         Case 1:17-vv-01745-UNJ Document 72 Filed 06/08/20 Page 5 of 7




        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds. .

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on November 11, 2014,

as alleged by petitioner in a petition for vaccine compensation filed on or about November 7,

2017, in the United States Court of Federal Claims as petition No. 17-1745V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                   3
         Case 1:17-vv-01745-UNJ Document 72 Filed 06/08/20 Page 6 of 7




        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's left shoulder

injuries or any other injury or her current condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION


I

I

I

I

I

                                                  4
           Case 1:17-vv-01745-UNJ Document 72 Filed 06/08/20 Page 7 of 7




Respectful!~ submined,

PETITIONER:
••
     , I
      I           r


-~~: •~_/&,.(   ._ ..J[.,X/4;,,.::.~.(.Lh
YELEI\ ,\ GOYZMA"t\


ATTORNEY Of RECORD FOR                          AUTHORIZF.D REPRESENTATIVE
PETITIONF.R:                                    OF THE ATTORNEY GE~R.\.L:



SHFALE!\!E P. MA..T\iCUSO
~-fuller Brazil, LLP
715 Twining Road
                                                t:::EV~~-
                                                Deputy Di.rector
                                                Tons Bmnch
Suite 208                                       Civil Division
Oresher. P:\ 19025                              U.S. Oepanmcnt of Justke
(} 15) 885-1655                                 P.O. Box 146
                                                Ucnjamin I- rank tin Station
                                                Washington. DC ~00-l4-0146


AlffHORIZED REPRESENT A1'1\'E OF                A TTOR..1'1E\' 01-' RE('ORD FOR
THE SECRETARY OF HF:ALTH AND                    RESPONDENT:                       ,
Ht:~L.\.N SERVICES:                             ~ Lu~ ~
      u)a,id .5~~If"'.                          _ u:) ~ v-____
TAMARA OVERBY                                   .-\ LTl·tLA \VAL~FR L>A \ 'IS
Acting Director. Division of lnjur~             Senior 'I rial C1,unsel
Compensation Programs                           Tons Branch
Healthcare Systems Bureau                       Civil Oi,,is1on
Health Resources and Scr\'iccs Administration   LT .S. Dcp.mment of J usticc:
U.S. Department nf Heulth and Human Scn·ices     P.O. Uox 146
5600 Fisbers Lane                               Benjamin Franklin Station
Parkluw11 Building, Mail Stop 08N l 46B         Washington. DC' W044-0146
Ruck\·ille. \10 20857                           (20:!) 616-0515



Dated · __2/5 / _'2.,U
                    _ __




                                            5
